
	
		II
		110th CONGRESS
		1st Session
		S. 2435
		IN THE SENATE OF THE UNITED STATES
		
			December 7, 2007
			Mr. Feingold introduced
			 the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To limit authority to delay notice of search
		  warrants.
	
	
		1.Short titleThis Act may be cited as the
			 Reasonable Notice and Search
			 Act.
		2.Limitation on
			 authority to delay notice of search warrantsSection 3103a of title 18, United States
			 Code, is amended—
			(1)in subsection
			 (b)—
				(A)in paragraph (1),
			 by striking may have an adverse result (as defined in section 2705,
			 except if the adverse results consist only of unduly delaying a trial)
			 and inserting will endanger the life or physical safety of an
			 individual, result in flight from prosecution, result in the destruction of or
			 tampering with the evidence sought under the warrant, or result in intimidation
			 of potential witnesses; and
				(B)in paragraph (3),
			 by striking 30 days and all that follows and inserting 7
			 days after the date of its execution.; and
				(2)in subsection
			 (c), by striking for good cause shown and all that follows and
			 inserting upon application of the Attorney General, the Deputy Attorney
			 General, or an Associate Attorney General, for additional periods of not more
			 than 21 calendar days for each such application, if the court finds, for each
			 such application, reasonable cause to believe that notice of the execution of
			 the warrant will endanger the life or physical safety of an individual, result
			 in flight from prosecution, result in the destruction of or tampering with the
			 evidence sought under the warrant, or result in intimidation of potential
			 witnesses..
			3.Sunset on
			 delayed notice authoritySection 102(b) of the USA PATRIOT
			 Improvement and Reauthorization Act of 2005 (50 U.S.C. 1805 note) is
			 amended—
			(1)in the subsection heading, by inserting
			 ,
			 213, before and 215; and
			(2)in paragraph (1), by inserting
			 section 3103a of title 18, United States Code, is amended so that
			 section reads as it read on October 25, 2001, and before the
			 Foreign Intelligence.
			
